Title: To Benjamin Franklin from Robert Morris, 23 March 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir,
Office of Finance, Philada. March 23d. 1782.
Applications being frequently made by the several Loan Officers for Orders to Renew Setts of Exchange in consequence of proof made to them by the Proprietors of Interest bills, that the first Second, third and fourth bills have been lost and destroyed, or by Accident prevented from reaching the Persons to whom they were Remitted, and as it is but just in such Instances to Renew the Same, I have Caused a Number of Bills to be Struck of the same denomination and in the same Stile, Manner and Tenor except that they are fifth, sixth seventh and eighth Bills and when made use of will be filled up in the same Manner as the first four were and Issued from the Same office.
I give you this Notice that you may direct the Banker to pay due honor to any one of these bills in all instances where no One of the Sett Consisting of Eight, has before been paid and of course he will before such payment always Satisfy himself that none of the others have been honored. This general Advice will I think answer the purpose and render unnecessary particular advice with each Renewed Sett of Exchange.
I have the Honor to be Sir Your Excellency’s Most Obedient and Humble Servant
Robt Morris
His Excellency Benjm. Franklin Esqr.
